Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Deleting the word “to” in claim 9. 

Claim 9 (Examiner Amended) The method of claim 5, wherein the trained neural network decoder is further obtainable by: e) comparing the reconstructed digital data generated by the neural network decoder to the corresponding digital data fed 10to the neural network encoder, f) determining a loss function, representing a loss between the digital data and the corresponding reconstructed digital data, and g) adapting the neural network decoder [[to]] based on the loss 15function.


Allowable Subject Matter

 	Claims 1-12 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A system for generating synthetic digital data, comprising:  
5a receiver configured to receive a measured signal, in particular an RF signal, 
a converter configured to convert the measured signal to digital data representing signal characteristics of the measured signal, 
10a trainable neural network encoder and a trainable neural network decoder, 
wherein, during a training routine, the neural network encoder is configured to receive the digital data and to generate a compressed representation of the digital data, and 
the neural 15network decoder is configured to generate a reconstruction of the digital data based on the compressed representation, and 
wherein the trained neural network decoder is configured to receive random or pseudorandom data and 
to generate synthetic digital data representing measured signal characteristics 20based on the random or pseudorandom data.”
 	Examiner has found prior art in the same field of endeavor in O’Shea et al. (US 2019/0274108 A1). O’Shea teaches a learning communication system using channel approximation to learn and deploy a communications system by using an encoder machine-learning network, a decoder machine-learning network, and an approximated communications channel implementing a channel machine-learning network (see abstract, fig. 1 and par. 0089).  
The system of O’Shea does not teach the limitations “5a receiver configured to receive a measured signal, in particular an RF signal, 
a converter configured to convert the measured signal to digital data representing signal characteristics of the measured signal, 
10a trainable neural network encoder and a trainable neural network decoder, 
wherein, during a training routine, the neural network encoder is configured to receive the digital data and to generate a compressed representation of the digital data, and 
the neural 15network decoder is configured to generate a reconstruction of the digital data based on the compressed representation, and 
wherein the trained neural network decoder is configured to receive random or pseudorandom data and 
to generate synthetic digital data representing measured signal characteristics 20based on the random or pseudorandom data.”  
Furthermore, claims 1-12 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648